On order of the Court, the present practice whereby the Chief Justice signs the pages of the Court’s Journal, covering each and every day’s session of the Court at which orders are issued, is hereby authorized to be discontinued effective at the end of the day on December 31, 1974.
It is hereby further ordered, effective January 1, 1975, that the Clerk of this Court sign the pages of the Court’s Journal, in the same manner and for the same legal purposes as the said pages of the Journal are now signed by the Chief Justice; to wit, to provide a continuous, complete, accurate and official record of all of this Court’s written orders. For these purposes the Clerk shall receive from the Chief Justice each original copy of every order signed by him, and shall thereupon promptly, accurately, and completely reproduce said order in the Journal under the date of said original order. The said original copies of all orders signed by the Chief Justice shall be filed *904and retained in the appropriate files as presently is done in the Clerk’s office.